Citation Nr: 0218487	
Decision Date: 12/19/02    Archive Date: 12/24/02	

DOCKET NO.  00-16 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office(RO) in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a disability rating in excess of 10 
percent for psoriasis.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The appellant and his son-in-law



ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from December 1940 to 
December 1960.  

This case was previously before the Board of Veterans' 
Appeals (Board) in May 2001 at which time it was 
determined that new and material evidence sufficient to 
reopen a claim of entitlement to service connection for 
PTSD had been submitted.  The case was then remanded to 
the RO for further development with regard to the PTSD 
issue and the psoriasis issue.  The requested development 
has been accomplished and the case has been returned to 
the Board for appellate review. 


FINDINGS OF FACT

1.  All information and evidence necessary for an 
equitable disposition of the appeal have been obtained by 
the RO.  

2.  The competent and probative evidence of record 
indicates the veteran does not have PTSD.  

3.  The most recent medical evidence of record reflects 
the veteran's psoriasis is only mild in degree, with no 
more than minimal excoriation and minimal crusting 
involving the knees.  





CONCLUSIONS OF LAW

1.  The veteran does not have PTSD which was incurred in 
or aggravated by his active service.  38 U.S.C.A. §§ 1110, 
5107 (West Supp. 2002); 38 C.F.R. §§ 3.303, 3.304 (2002).

2.  The criteria for a disability rating in excess of 
10 percent for psoriasis have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West Supp. 2002); 38 C.F.R. §§ 4.1-4.10, 
4.20, 4.118, Diagnostic Codes 7816-7806 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that, during the pendency of this appeal, 
the Veterans Claims Assistance Act of 2000 (VCAA) was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, and 5107 (West Supp. 2002).  This liberalizing law 
is applicable to this appeal.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, VA promulgated regulations.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  The 
VCAA and its implementing regulations essentially 
eliminate the concept of a well-grounded claim.  
38 U.S.C.A. § 5107(a) (West Supp. 2002); 38 C.F.R. 
§ 3.102.  They also include an enhanced duty on the part 
of VA to notify a claimant of the information and evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103 (West 
Supp. 2002); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist the claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); 38 C.F.R. § 3.159(c).  

Considering the record in light of the above, the Board 
finds that the passage of the VCAA and its implementing 
regulations does not prevent the Board from rendering a 
decision on the claim on appeal if all notification and 
development action needed to render a fair decision on the 
claim, to the extent possible, had been accomplished.  

The record reflects the case was before the Board in May 
2001 at which time it was remanded for additional 
development.  Further, the record shows the veteran and 
his son-in-law gave testimony regarding his claim at the 
San Juan RO in October 2000.  Moreover, a recent change in 
the law regarding the rating of skin disorders occurred 
while the appeal was pending.  The veteran was given 
notification of this by letter dated September 2002.  He 
was provided with the revised criteria for rating skin 
disorders in the communication and was told that if he did 
not respond within 60 days from the date of the letter in 
September 2002, the Board would proceed with his appeal.  
No communication was heard from the veteran during that 
time frame.  

In view of the foregoing, the Board finds that the veteran 
has received sufficient notice of the information and 
evidence needed to support his claims, and has been 
provided ample opportunity to submit such information and 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002), addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159.

Service Connection for PTSD

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  
Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, 
between current symptoms and an inservice stressor; and 
credible supporting evidence that the claimed inservice 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish 
the occurrence of the claimed inservice stressor.  
38 C.F.R. § 3.304(f); West v. Brown, 7 Vet. App. 70 
(1994).

The Board does not question the character of the veteran's 
service and is well aware that he received the Purple 
Heart medal for heroic actions performed during service.   
The record before the Board includes a clinical diagnosis 
of PTSD made by Dr. Hector Perez Cavallero.  He stated 
that he saw the veteran on two occasions in 1999.  He 
noted the veteran's mood looked anxious when he talked 
about his wartime experiences.  Notation was also made of 
reported difficulties sleeping and nightmares.  
Dr. Cavallero noted that the veteran seemed to be affected 
and traumatized "with the war events that he lived."  The 
Axis I diagnosis was PTSD.  

However, several months earlier in 1999, in July to be 
specific, the veteran was accorded a PTSD examination by a 
VA psychiatrist who indicated that his record was provided 
and examined very carefully.  The veteran was interviewed 
alone.  It was indicated the veteran spoke freely and 
pleasantly about his military service.  His principal 
concern currently was his wife's health.  It was noted on 
examination that while he had served in combat, he spoke 
about different situations and experiences very freely.  
There were no specific stressor events described.  The 
examiner stated that the veteran did not have any of the 
criteria other than combat exposure, to warrant the 
diagnosis of PTSD.  The Axis I diagnosis was a mild 
depressive disorder.  

Additional pertinent medical evidence of record includes 
the report of another PTSD examination accorded the 
veteran by VA in November 2000.  This was conducted by a 
different physician than the one who evaluated the veteran 
in 1999.  The claims folder was reviewed by the examiner.  
Notation was made that the veteran had had no 
hospitalizations or received any psychiatric 
prescriptions.  On examination the veteran reported that 
he dreamed of "disparates," "nonspecific things at night."  
He occupied himself taking care of his wife who had 
Alzheimer's disease.  Examination findings included 
slightly anxious mood and constricted affect.  He was 
given an Axis I diagnosis of mild anxiety disorder.  

In October 2001, the VA psychiatrist who examined the 
veteran in 1999, again conducted a psychiatric 
examination.  She stated that the claims folder was very 
thoroughly and carefully reviewed and discussed by her and 
other VA psychiatrists.  They paid special attention to 
the report by Dr. Cavallero made in 1999.  They also 
reviewed and discussed the transcript of the hearing 
accorded the veteran at the RO in October 2000.  It was 
again noted the veteran had had no psychiatric 
hospitalizations and no psychiatric treatment.  It was 
indicated that in terms of psychiatric symptoms, the 
veteran was not able to give any kind of clear history in 
terms of an actual psychiatric condition.  Reference was 
made to the veteran's participation in combat incidents, 
but it was stated that he did not describe any specific 
stressor.  

The veteran was described as alert and coherent, but the 
examiners did not believe he was truly aware of the 
purpose of the interview because he repeatedly said that 
he came to claim his right as a veteran with two Purple 
Hearts.  This was basically the statement that he related 
over and over again.  He acknowledged he had not been 
under psychiatric treatment and he could not remember when 
he was seen by the psychiatrist in 1999.  He spoke 
primarily about his wife's poor health.  The veteran's 
Axis I diagnosis was a depressive disorder, not otherwise 
specified.  Notation was made of some obsessive-compulsive 
features.  It was the unanimous opinion of the two members 
of the Board that the veteran's current psychiatric 
disorder was "not in any way related to his experiences in 
the military."  It was added he had not shown throughout 
the years, any complaints or disturbances in behavior, or 
in his overall functioning, that might indicate that his 
military experiences had affected him emotionally in a 
significant manner.  The Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence which it finds to be persuasive or unpersuasive, 
and providing reasons for rejecting any evidence favorable 
to the appellant.  See Masors v. Derwinski, 2 Vet. 
App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not 
have the same probative value.  

With this in mind, the Board notes that it is aware of the 
statement from the private psychiatrist who examined the 
veteran in 1999 that it was his opinion the veteran had 
PTSD.  However, there is no indication this individual had 
access to the veteran's claims folder.  Several months 
prior thereto, in July 1999, the veteran was accorded an 
examination for PTSD purposes and it was noted his record 
was examined carefully.  The examiner acknowledged the 
veteran had served in combat, but noted there were no 
specific stressor events described and the examiner 
indicated the veteran did not exhibit sufficient criteria 
to warrant the diagnosis of PTSD.  The veteran was 
examined by another VA psychiatrist in November 2000, and 
that individual also indicated that he had reviewed the 
claims folder.  That individual determined that the 
veteran did not have PTSD and found there was no link 
between the diagnosis of PTSD and a recognized stressor in 
service.  

Thereafter, the record shows the veteran was accorded 
another examination for psychiatric purposes by VA in 
October 2001.  This examination was conducted by a board 
of two VA psychiatrists who indicated they had access to 
the entire claims folder, to include the report made by 
Dr. Cavallero in 1999, and the transcript of a hearing 
with the veteran and his son-in-law in October 2000.  The 
Board concluded unanimously that the veteran's current 
psychiatric disorder, a depressive disorder, was not in 
any way related to his experiences in the military.  They 
did not give a diagnosis of PTSD and noted that the 
veteran did not describe any specific stressor, despite 
repeated questioning for specific information.  They added 
that from a review of the entire evidence of record, it 
was their opinion the veteran had not shown any complaints 
or disturbances in behavior or in overall functioning that 
might indicate that his military experiences had affected 
him emotionally in a significant manner.  These comments, 
again, were based on review of the entire relevant medical 
history.  

In view of the foregoing, the Board finds the competent 
and probative medical evidence of record is against the 
claim for service connection for PTSD, and the appeal for 
that disorder is therefore denied.  


Entitlement to a Disability Rating
in Excess of 10 Percent for Psoriasis.

Disability evaluations are based upon the average 
impairment of earning capacity as determined by the VA's 
schedule for rating disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate rating codes identify the 
various disabilities.  38 C.F.R. Part 4.  In determining 
the evaluation to be assigned for the current level of 
impairment, the disability must be considered in the 
context of its whole recorded history.  

If there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In this case, the veteran's psoriasis has been evaluated 
by analogy under 38 C.F.R. § 4.20 to Code 7806.  
Diagnostic Code 7806, the code for eczema, provides for a 
10 percent disability evaluation for eczema with 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area.  The next higher rating of 
30 percent is provided where there is constant exudation 
or itching, extensive lesions, or marked disfigurement.  A 
50 percent rating requires ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant.  See 38 C.F.R. 
§ 4.118, Diagnostic Code 7806.

During the pendency of the appeal regulatory changes 
amended the rating schedule to include the rating criteria 
for evaluating eczema.  This amendment became effective in 
2002.  

When a law or regulation changes after a claim has been 
filed but before the administrative appeal process has 
been completed, VA must apply the regulatory version that 
is more favorable to the veteran.  Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  Therefore, the Board must 
evaluate the veteran's claim for a higher rating under 
both the old and new criteria in order to ascertain which 
version is more favorable to his claim, if indeed one is 
more favorable than the other.  See VAOPGCPREC3-2000 
(2000).

As noted above, by communication dated in September 2002, 
the veteran and his representative were provided notice of 
the new regulations.  They were given an opportunity to 
submit evidence and argument related to both regulations.  
Accordingly, the veteran is not prejudiced by the Board's 
application of the new and old rating criteria at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board notes that under the revised criteria, a 10 
percent evaluation is warranted under Diagnostic Code 7806 
when at least five percent, but less than 20 percent, of 
the entire body, or at least five percent, but less than 
20 percent, of exposed areas affected or; intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of 
less than six weeks during the past 12-month period.  The 
next higher rating of 30 percent is assigned when there is 
20 to 40 percent of the entire body or 20 to 40 percent of 
exposed areas affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  The maximum 
rating of 60 percent is assigned when there is more than 
40 percent of the entire body involved or more than 
40 percent of exposed areas affected, or; constant or near 
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period.  38 C.F.R. § 4.118, Code 7806 (2002).  

A review of the pertinent evidence of record reflects that 
service connection for psoriasis was granted by rating 
decision dated in September 1971.  A noncompensable 
evaluation was assigned at that time.  

The veteran was accorded an examination for scars by VA in 
July 1999.  Neither the service medical records nor the 
claims folder was available to the examiner.  On the left 
thigh and distal leg there were 1-centimeter fading 
circular scars.  On the right distal leg there were two 
fading circular scars.  The scars were not tender to 
palpation and they had no adhesions.  The scars exhibited 
normal texture.  There was no ulceration or breakdown of 
the skin, no elevation or depression of the scars, no 
underlying tissue loss, no inflammation, edema, or keloid 
formation.  The scars were not cosmetically disfiguring 
and it was stated there was no functional limitation 
attributable to the scars.  The diagnosis was scars on the 
legs, healed.  

The veteran was also accorded an examination of the skin 
by VA the following month.  It was noted he had used 
multiple creams with temporary improvement over the years.  
Current treatment included Lotrisone.  Notation was made 
of erythematous scaly plaques on the elbows, the knees, 
and the legs.  The diagnosis was "psoriasis at 10 percent 
of involvement."  

By rating decision dated in October 1999, the disability 
rating for the psoriasis was increased to 10 percent, 
effective June 9, 1999.  

The veteran was accorded another examination of the skin 
by VA in December 2000.  Medical records were not 
available for review.  The veteran referred to itching of 
lesions and stated he was still taking Lotrisone.  He also 
reported receiving treatment from a private dermatologist 
with poor response.  Reference was again made to 
erythematous scaly plaques on the legs, the knees, and the 
low back, with lichenification on the legs.  The diagnosis 
was psoriasis vulgaris.  

The veteran was accorded another skin disease examination 
by VA in September 2001.  Notation was made that medical 
records were not available.  It was noted that "claim 
folder was revised."  It was indicated that since service 
the veteran had been treated for his psoriasis with creams 
only.  He referred to improvement, but notation was made 
that lesions could recur after discontinuation of the 
cream.  The veteran  had continued using the same cream on 
his own.  At the present time he was being treated by a 
private dermatologist.  The veteran described his itching 
as very severe.

On examination there were small plaques with scaliness on 
the knees.  There was excoriation with early 
lichenification on the legs.  There was no ulceration, and 
minimal excoriation on affected areas of the knees.  There 
was also minimal crusting on the knees.  There was no 
indication of associated systemic or nervous 
manifestations.  The diagnosis was mild psoriasis.  The 
examiner opined that the psoriasis was very mild at the 
present time.  It was noted that the skin disorder could 
recur at any time, but apparently could be solved with the 
use of cream.  

A review of the evidence of record reflects that a rating 
in excess of 10 percent is not warranted under either the 
old or the new rating criteria.  The veteran's most recent 
VA examination in September 2001 referred to plaques with 
scaliness on the knees, but they were described as small.  
There also was noted to be excoriation with early 
lichenification on the legs.  However, there was no 
ulceration and no indication of associated systemic or 
nervous manifestations.  The excoriation on the knees was 
described as only minimal.  Further, crusting was noted of 
the knees, but it was also described as minimal.  The 
examiner described the psoriasis itself as only mild in 
degree.  The examiner noted that while the disorder was 
subject to exacerbation at any time, it appeared that the 
veteran was able to resolve it with the use of creams.  

The examinations of the skin the veteran was accorded in 
1999 and 2000 also did not indicate the presence of 
symptomatology so as to warrant the assignment of a rating 
in excess of 10 percent under either the old or the new 
criteria.  The examiner at the time of the 1999 
examination specifically reported the psoriasis to be at 
"10 percent of involvement."

The Board thus finds that there is no objective clinical 
evidence demonstrating that the veteran's psoriasis 
warrants the assignment of a disability rating in excess 
of 10 percent under either the old or the new rating 
criteria.  The Board is aware that the claims folder was 
not available for review at the times of the rating 
examinations in 1999, 2000, and 2001, but the findings on 
the examinations were consistent with the other evidence 
of record and gave no indication of the presence of the 
criteria for a higher disability rating.  


						




ORDER


Service connection for PTSD is denied.  

A disability rating in excess of 10 percent for psoriasis 
is denied.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

